DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DEALMOS JOHNSON,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1057

                             [July 19, 2018]

   Appeal of order denying rule 3.800 from the Circuit Court for the
Nineteenth Judicial Circuit, St. Lucie County; James W. McCann, Judge;
L.T. Case No. 561999CF000377A.

  Dealmos Johnson, Jasper, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.